DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tape (claim 3), the stencil (claim 4), and the chain flail (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  on line 4, it appears that “tapping” should be “taping”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 5, 6, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 14, 5, and 5, respectively, of U.S. Patent No. 10,593,239. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the pending claims is present in the patented claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804).
Regarding claim 1, Barbieri discloses a method for installing an advertising unit on a ground surface, the method comprising the steps of: applying an adhesive at an installation area located at the ground surface and depositing the advertising unit at the installation area atop the adhesive (paragraph 0064). 
However, Barbieri does not disclose the steps of cleaning the installation area and curing the adhesive. Ernst teaches that it was known in the art to clean an installation area (column 3, lines 45-49) and to cure an adhesive (column 1, lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to clean the installation area and to cure the adhesive disclosed by Barbieri, as taught by Ernst, in order to achieve better adhesion of the advertising unit to the ground surface.
Regarding claim 2, the step of cleaning the installation area, mentioned above, also constitutes the step of preparing the installation area.
Regarding claim 5, Ernst discloses the step of cleaning the installation area with a brush, which constitutes sweeping. See column 3, lines 45-49 of Ernst.
Regarding claim 6, the ground surface disclosed by Barbieri is a parking lot. See paragraph 0119 of Barbieri.
Regarding claim 7, the installation area disclosed by Barbieri is a divider line in a parking lot. See paragraph 0119 of Barbieri.
Regarding claims 8 and 9, Barbieri discloses placing the device in an indentation in the ground surface such that the top surface of the advertising unit is flush with the adjacent ground surface. See paragraph 0062 of Barbieri. Such a step inherently requires the step of excavating the installation area to provide the indentation.
Regarding claim 13, Barbieri discloses a back unit 102; and a cover 104, wherein the cover is mounted to the back unit to define a cavity. Figs. 17 and 18 show that the cover slides laterally into place underneath rail 126. The space underneath the rail constitutes a track.
Regarding claim 14, Barbieri discloses placing the back unit within the installation area (paragraph 0064) and placing the cover within the track (paragraph 0077). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 2, above, and further in view of McCormick (2010/0153311).
Regarding claim 3, Barbieri discloses the invention substantially as claimed, as set forth above. However, Barbieri does not disclose the step of taping off the installation area. McCormick teaches that it was known in the art to tape off an area of a parking lot in order to create high definition edges where material is applied to the parking lot (paragraph 0050). It would have been obvious to one having 
Regarding claim 4, Barbieri discloses the invention substantially as claimed, as set forth above. However, Barbieri does not disclose the step of providing a stencil shaped to the installation area. McCormick teaches that it was known in the art to provide a stencil in order to create graphics where material is applied to the parking lot (paragraph 0050). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the installation area disclosed by Barbieri with a stencil, as taught by McCormick, in order to create graphics in the installation area.
Regarding claim 17, curing an adhesive inherently requires waiting a period of time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Coven (9,545,177).
Barbieri discloses the invention substantially as claimed, as set forth above. However, Barbieri does not disclose the step of roughening the underside of the advertising unit. Coven teaches that it was known in the art to roughen a surface prior to applying an adhesive, in order to make the adhesive bond more secure. See column 2, lines 58-61 of Coven. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to roughen the underside of the advertising unit disclosed by Barbieri, as taught by Coven, in order to make the adhesive bond more secure.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Shay (2013/010506).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), McCormick (2010/0153311), and Shay (2013/010506).
Barbieri discloses a method for installing an advertising unit at a parking lot, the method comprising the steps of: applying an adhesive at the installation area and depositing a back unit portion of the advertising unit at the installation area atop the adhesive (paragraph 0064). Barbieri discloses a back unit 102; and a cover 104, wherein the cover is mounted to the back unit to define a cavity. Figs. 17 and 18 show that the cover slides laterally into place underneath rail 126. The space underneath the rail constitutes a track.
However, Barbieri does not disclose the steps of cleaning the installation area and curing the adhesive. Ernst teaches that it was known in the art to clean an installation area (column 3, lines 45-49) and to cure an adhesive (column 1, lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to clean the installation area and to cure the adhesive disclosed by Barbieri, as taught by Ernst, in order to achieve better adhesion of the advertising unit to the ground surface.
Further, Barbieri does not disclose the step of taping off the installation area. McCormick teaches that it was known in the art to tape off an area of a parking lot in order to create high definition edges where material is applied to the parking lot (paragraph 0050). It would have been obvious to one 
Further, although Ernst discloses the use of epoxy as the adhesive of choice (see column 1, lines 19-25 of Ernst), Ernst does not specifically disclose using a two-part epoxy. Shay teaches that it was known in the art to use a two-part epoxy to adhere something to asphalt. See paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a two-part epoxy to adhere the advertising unit disclosed by Barbieri, as taught by Shay, as a matter of design choice.
Allowable Subject Matter
Claim 20 is allowed.
Claims 10, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, chain flails are commonly used in the prior art to debark trees or as glass pulverizers. However, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a method involving using a chain flail to excavate a parking lot, in combination with the remaining limitations of the claims.
Regarding claims 15, 19, and 20, Barbieri does not disclose an aperture in the cover and a receiver in the back unit. Hochfelsen (2015/0101222) discloses an aperture in a cover, but there is no back unit, and thus no corresponding receiver. The prior art of record does not disclose or suggest, either alone or in an obviously combinable way, an advertising unit having an aperture in a cover and a back unit with a receiver, in combination with the remaining limitations of the claims.
Claim 16 would be allowable based upon its dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/             Primary Examiner, Art Unit 3631